Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	DETAILED ACTION
1.	This action is responsive to the following communication: the amendment filed on 03/08/2021.  This action is made Final.
2.	Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 

11.	Claims 1-2, 7, 8-9, 14, 15-16 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 & 4 & 7,  9  & 12 & 15, 17 & 20 & 23 of  US Patent 10,469,897 (Application No. 13/424,066), and further in view of Dwek (US 6,248,946).
	Regarding claim 1, claim 1 of the instant application 16/599,073 is listed with the claims 1,4,7 of US Patent 10,469,897 as follows:

16/599,073 (claim 1)
US 10,469,897 (13/424,066)
A method comprising: 
displaying a first list of media items via a graphical user interface (GUI) of a controller device, wherein the first list of media items comprises (i) a plurality of multi-selectable media items, wherein each multi-selectable media item in the first list of media items is configurable into a multi-select state that enables application of one multi-select queue management action to every multi-selectable media item in the first list of media items that is in the multi-select state, and (ii) a plurality of non-multi-selectable container items;
Claim 1: A method comprising: displaying, via a graphical user interface (GUI) of a controller device, a list of media items within a first display area …wherein the list of media items comprises (i) a plurality of multi-selectable media items, …and (ii) a plurality of non-multi-selectable media items;  
Claim 1: while the first container item and the second container item are selected, receiving, via the GUI, an activation of the menu icon of the first container item;  in response to the activation of the menu icon of the first container item, displaying, via the GUI, a second menu of actions, wherein the second menu of actions comprises a plurality of second actions that apply to the first container item and the second container item;

receiving an input via the GUI that puts a first multi-selectable media item of the plurality of multi-selectable media items into the multi-select state;
Claim 1: receiving, via the GUI, a selection of the first container item from the plurality of multi-selectable media items of the list of media items;  in response to receiving the selection of the first container item, the GUI indicating in the displayed list of media items that the first container item is selected
multi-select state;
Claim 1: receiving, via the GUI, a selection of the second container item from the plurality of multi-selectable media items of the list of media items;  in response to receiving the selection of the second container item, the GUI indicating that both the first container item and the second container item are selected;
while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state, (i) displaying a menu via the GUI, wherein the menu comprises a plurality of multi-select queue management actions and (ii) receiving a selection of one multi- select queue management action from the plurality of multi-select queue management actions of the menu; and
Claim 1: while the first container item and the second container item are selected, receiving, via the GUI, an activation of the menu icon of the first container item;  in response to the activation of the menu icon of the first container item, displaying, via the GUI, a second menu of actions, wherein the second menu of actions comprises a plurality of second actions that apply to the first container item and the second container 
item;  while the second menu of actions is displayed, receiving, via the GUI, a selection of an action from the second menu of actions;  and 
Claim 4.  The method of claim 1, wherein the selected action is an add to playback queue action, and wherein performing the selected action for both the first container item and the second container item comprises: instructing the first media playback device to add the first container item and the second container item to a playback queue of the first media playback device.
Claim 7.  The method of claim 1, wherein the selected action is a replace queue action, and wherein performing the selected action for both the first container item and the second container item comprises: instructing the first media 
playback device to replace a current queue of the first media playback device with a new queue comprising the first container item and the second container item.

Claim 1: in response to receiving the selection of the action from the second menu of actions, 
performing the selected action for both the first container item and the second container item.
Claim 4.  The method of claim 1, wherein the selected action is an add to playback queue action, and wherein performing the selected action for both the first container item and the second container item comprises: instructing the first media playback device to add the first container item and the second container item to a playback queue of the first media playback device.
Claim 7.  The method of claim 1, wherein the selected action is a replace queue action, and wherein performing the selected action for both the first container item and the second container item comprises: instructing the first media 
playback device to replace a current queue of the first media playback device with a new queue comprising the first container item and the second container item.



	Although the conflicting claims between claim 1 of the instant application and claims 1, 4 and 7 of US Patent 10,469,897 are not identical, they are not patentably distinct from each other. US Patent 10,469,887 does not seem to expressly use the term “state” to reflect the indication/status of multi-selectable item selection.
However, Dwek uses the term “state” to reflect the indication/status of multi-selectable item selection ([col 5, line 63-67]-[col 6, line 1-6], multi-selectable handle 330 in open or close display or state; [col 7, line 5-9], when user highlights/selects music selection(s) in pane 344 or 354, music items are in multi-select state; in contrast, where 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings of US patent 10,469,897 with the teachings in Dwek to achieve the limitations of claim 1 of the instant application. One would be motivated to make such a combination to apply known “state” concept to differentiate selection status of media items (Dwek: [col 5, line 63-67]-[col 6, line 1-6], multi-selectable handle 330 in open or close display or state; [col 7, line 5-9], highlight/selected or no highlight/unselected of music items).  Thus, claim 1 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
	Regarding claim 2, claim 2 of the instant application 16/599,073 is listed with the claim 4 of US Patent 10,469,897 as follows:

16/599,073 (claim 2)
US 10,469,897 (13/424,066)
The method of claim 1, wherein the one multi-select queue management action selected from the plurality of multi-select queue management actions is an add to queue action, and wherein performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item includes adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices.

Claim 4.  The method of claim 1, wherein the selected action is an add to playback queue action, and wherein performing the selected action for both the first container item and the second container item comprises: instructing the first media playback device to add the first container item and the second container item to a playback queue of the first media playback device.


Although the conflicting claims between claim 2 of the instant application and claim 4 of US Patent 10,469,897 are not identical, they are not patentably distinct from 

	Regarding claim 7, claim 7 of the instant application 16/599,073 is listed with the claim 1 of US Patent 10,469,897 as follows:

16/599,073 (claim 7)
US 10,469,897 (13/424,066)
The method of claim 1, further comprising: receiving an input via the GUI to select a non-multi-selectable container item; and in response to receiving the input to select the non-multi-selectable container item, displaying contents of the non-multi-selectable container item in the GUI.
Claim 1: receiving, via the GUI, a command to play a non-multi-selectable media item 
from the plurality of non-multi-selectable media items via a selectable indicator associated with the non-multi-selectable media item; in response to receiving the command to play the non-multi-selectable media item, passing information regarding the non-multi-selectable media item to at least one of the first media playback device or the second media playback device and 
facilitating play of the non-multi-selectable media item via the playback devices;


Although the conflicting claims between claim 7 of the instant application and claim 1 of US 10,469,897 are not identical, they are not patentably distinct from each other. US Patent 10,469,887 claim 1 does not seem to expressly teach “in response to receiving the input to select the non-multi-selectable container item, displaying contents of the non-multi-selectable container item in the GUI”.
However, Dwek teaches in response to receiving the input to select the non-multi-selectable container item, displaying contents of the non-multi-selectable container item in the GUI (Fig. 3B & [col 10, line 34-47], information about the selected channel in 
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have combined the teachings of US patent 10,469,897 with the teachings in Dwek to achieve the limitations of claim 7 of the instant application. One would be motivated to make such a combination to display information about selected channel (Dwek: Fig. 3B & [col 10, line 34-47], information about the selected channel in 382 appears in subpane 384).  Thus, claim 7 of the instant application is rejected on the ground of nonstatutory obviousness-type double patenting.
Claims 8-9 and 14 are directed to computer product having instruction to perform the method of claims 1-2 and 7.  Claims 8-9 and 14 are similarly rejected like claims 1-2 and 7 by the combination of claims 9, 12, 15 of US patent 10,469,897 and Dwek on the ground of nonstatutory obviousness-type double patenting.
Claims 15-16 are directed to computer systems having instruction to perform the method of claims 1-2.  Claims 15-16 are similarly rejected like claims 1-2 by the combination of claims 17, 20, 23 of US patent 10,469,897 and Dwek on the ground of nonstatutory obviousness-type double patenting.

Claim Rejections - 35 USC § 112
13.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

15.	Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 5, claim 5 recites “The method of claim 1, wherein the one multi-select queue management action selected from the plurality of multi-select queue management actions is a delete from queue action, and wherein performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item includes removing both the first multi-selectable media item and the second multi-selectable media item from a playback queue for playback by one or more playback devices, wherein the playback queue is stored on one of the one or more playback devices separate from the controller device”. However, there is no support for the underlined limitation.  Although the instant application specification discloses “delete tracks from a queue” ([0061]),  only “Play Selected Now”, “Play Selected Next”, “Add Selected to Queue”, “Replace Queue”, “Information” and “Unselect All” options are provided in Fig. 11 of the specification, the one multi-select queue management action selected from the plurality of multi-select queue management actions” in claim 5 which refers to “the menu comprises a plurality of multi-select queue management actions” in “while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state, (i) displaying a menu via the GUI, wherein the menu comprises a plurality of multi-select queue management actions and (ii) receiving a selection of one multi- select queue management action from the plurality of multi-select queue management actions of the menu” of claim 1. In short, “Delete Queue” option is not in the contextual menu disclosed in the specification (Fig. 11 ). Nor there exist a menu described in the specification, where a multi-select queue management action and “delete queue” action are in the same displayed menu recited in (i) of claim 1. For this reason, claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

	Claims 12 and 19 are directed to a product and a system claim having instructions to perform the method of claim 5.  Claims 12 and 19 are rejected with the same rationale as claim 5.
	Claims 6, 13 and 20 depend on claims 5, 12 and 19.  Claims 6, 13 and 20 contain the same problems related to the “remove queue” action as preceding claims 5, 12 and 19. Therefore, claims 6, 13 and 20 are rejected with the same rationale as claims 5, 12 and 19.  

					Claim Rejections - 35 USC § 103
17.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

18.	 Claims 1-4, 7, 8-11, 14 and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dwek (IDS: US 6,248,946), and further in view of Cassidy (IDS: US 2012/0059910), Angiulo et al. (IDS: US 6,456,304; hereinafter ANGIULO).
		Regarding claim 1, Dwek teaches A method (method for delivering multimedia content to playback computers over network [abstract]) comprising: 
		displaying a first collection of media items via a graphical user interface (GUI) of a controller device(Fig. 3A, media items in search pane 344 or library pane 354 and channels in 382, the display in Fig. 3A is the GUI display of a controller device or computer with a Music Player 120 of Figs. 1-2), wherein the first collection of media items comprises (i) a plurality of multi-selectable media items (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], highlight more than one music items in subpane 344 or 354 to indicate a multiselect state; [col 5, line 63-67]-[col 6, line 1-6], multi-selectable handle 330 in open or close display or state, thus, highlighted/selected music items are in multiselect state), wherein each multi-selectable media item in the first collection of media items is configurable into a multi-select state (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user can highlight a second music item in subpane 344 or 354 while the first music item is highlighted/selected to indicate a multiselect state;  [col 5, line 63-67]-[col 6, line 1-6], multi-selectable handle 330 in open or close display or state, thus, highlighted/selected first music item is in multiselect state) that enables application of one multi-select queue management action to every multi-selectable media item in the first collection of media items that is in the multi-select state (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted/selected music item selections are added to a playlist/queue with the “add to playlist” button 347 or 357 in the menu bar of 344 or 354 pane),  and (ii) a plurality of non-multi-selectable container items (Fig. 3A & [col 10, line 21-34], channel items in pane 320d which shows only one currently selected channel in 384 from the list of channels displayed via the down-arrow drop-down menu next to box 382, i.e. select one channel at a time; [col 9, line 58-65], a channel provides music selections, thus, a channel is a container having more than one music items); 
		receiving an input via the GUI that puts a first multi-selectable media item of the plurality of multi-selectable media items into the multi-select state(Fig. 3A & ; 
while the first multi-selectable media item is in the multi-select state, (i) receiving a selection of a second multi-selectable media item via the GUI (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user can highlight a second music item in subpane 344 or 354 while the first music item is highlighted/selected to indicate a multiselect state), and (ii) in response to receiving the selection of the second multi-selectable media item via the GUI, putting the second multi- selectable media item into the multi-select state(Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user can highlight a second music item in subpane 344 or 354 to indicate a multiselect state; [col 5, line 63-67]-[col 6, line 1-6], multi-selectable handle 330 in open or close display or state, thus, highlighted/selected music items are in multiselect state); 
		while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state, (i) … and (ii) receiving a selection of one multi-select queue management action from the plurality of … actions of a menu (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted/selected music item selections are added to a playlist/queue with the “add to playlist” button 347 or 357 in the menu bar of 344 or 354 pane); and 
		in response to receiving the selection of the one multi-select queue management action from the plurality of … actions of the menu, performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item(Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted/selected music item selections of the first and second music items are added to a playlist/queue with the “add to playlist” button 347 or 357).
		Although Dwek teaches while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state, receiving a selection of one multi-select queue management action from the plurality of actions of a menu and in response to receiving the selection of the one multi-select queue management action from the plurality of actions of the menu, performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted music selections are added to a playlist with the “add to playlist” button 357) and providing a menu comprising a plurality of multi-select queue management actions in the playlist pane 361 ([col 8, line 41-49], user my create, open, edit, delete and share playlist), Dwek seems to be silent on the limitations while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state, (i) displaying a menu via the GUI, wherein the menu comprises a plurality of multi-select queue management actions and (ii) receiving a selection of one multi- select queue management action from the plurality of multi-select queue management actions of the menu; and in response to receiving the selection of the one multi-select queue management action from the plurality of multi-select queue management actions of the menu, performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item.
		However, Cassidy teaches while the first multi-selectable media item and the second multi-selectable media item are in the multi-select state (Fig. 14A & [0125], the selection of tracks which can be the first and second multi-selectable media items are accepted by selecting the done button 1430, selected tracks remain to be in the multi-select state, i.e., selections are not cancelled), (i) displaying a menu via the GUI (Fig. 14B & [0126]-[0127], a play queue interface 1435 with an append to queue button 1455 and A replace queue button 1460 in the menu), wherein the menu comprises a plurality of multi-select queue management actions (Fig. 14B & [0126]-[0127], a play queue interface 1435 with an append to queue button 1455 and A replace queue button 1460, both 1455 and 1460 are multi-select queue management action buttons; Alternately, Fig. 14C & [0128], create new playlist with selected tracks and add selected tracks to existing playlist actions, both can be viewed as multi-select queue management actions in a menu) and (ii) receiving a selection of one multi- select queue management action from the plurality of multi-select queue management actions of the menu (Figs. 14A-14C; Fig. 14B & [0126]-[0127], receive a user selection of an append selected tracks to queue button 1455 or A replace queue button 1460 with selected tracks, both 1455 and 1460 are multi-select queue ; and 
		in response to receiving the selection of the one multi-select queue management action from the plurality of multi-select queue management actions of the menu (Figs. 14B-14C & [0126]-[0128]), performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item (Fig. 14B & [0126]-[0127], receive a user selection of an append selected tracks to queue button 1455 or A replace queue button 1460 with selected tracks, both 1455 and 1460 are multi-select queue management action buttons; Alternately, Fig. 14C & [0128], create new playlist with selected tracks and add selected tracks to existing playlist actions, both can be viewed as multi-select queue management actions; update queue or playlist in response to user input).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Dwek to include the features of queue or playlist management in Cassidy to achieve the claim limitation.  One would be motivated to make such a combination to provide users an intuitive way of media management and playback (Cassidy: [0024]-[0025], alter playback queue or play list; [0125] & Figs. 14A-14C, intuitive interfaces for selecting and operating on media and manage playback; Dwek: Fig. 3A, add to playlist, create playlist and delete entries in the playlist panel).

	Dwek/Cassidy does not seem to expressly teach the first collection of multi-selectable media items and non-multi-selectable container items in the graphic user interface are in a first list.
	However, ANGIULO teaches a collection of multi-selectable menu items and non-multi-selectable menu items in the graphic user interface are in a list (Fig. 3C & [col. 9, line 26-53], a program developer can set up a menu item to be selectable alone or with another previously selected item/event. The non-multi-selectable items like 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, having seen the teachings of Dwek showing different type of media or container items in different list (Fig. 3A, e.g., media or container items like Songs, CDs in playlist of pane 320C and Channels in channel list of pane 320d) and ANGIULO illustrating a mixed types of menu items in a single list (Fig. 3C & [col. 9, line 26-53]) in front of him/her, to have modified the teaching of Dwek/Cassidy with the features of ANGIULO to achieve the claim limitation since media or container items in Dwek are menu items for users to select and invoke further action.  One would be motivated to make such a combination to set up a list of menu items with different attributes by an application program developer based on the context of the menu items for media/container item management and content delivery by applying known menu display technique to content management (Angiulo: Fig. 3C & [col. 9, line 26-53], if user desires, a program developer can set up a menu item to be non-multi-selectable or multi-selectable based on the context of the application program menu items). As a result, at least one pane of Dwek can be modified to have the recited 'first list’ look providing both multi-selectable and non-multi-selectable media/container items in the list.
Regarding claim 2, Dwek/Cassidy/Angiulo teaches The method of claim 1. Dwek teaches the one multi-select queue management action … is an add to queue action, and wherein performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item includes adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted music selections are added to a playlist with the “add to playlist” button). Dwek seems to be silent on providing a plurality of multi-select queue management actions in a menu when items in search or library pane 344 or 354 are selected.
However, Cassidy teaches the limitation wherein the one multi-select queue management action selected from the plurality of multi-select queue management actions is an add to queue action, and wherein performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item includes adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices (Cassidy: Fig. 14B & [0126]-[0127], receive a user selection of an append selected tracks in Fig. 14A to queue button 1455. Alternately, Fig. 14C & [0128], add selected tracks to existing playlist action. Fig. 17 & Fig. 12 & [0038] & [0115], media items for playback by subscriber devices in Fig. 17 & Fig. 12).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to have included the features of queue or playlist management in Cassidy in the user interface of Dwek/Cassidy/Angiulo to achieve the claim limitation.  One would be motivated to make such a combination to provide users an intuitive way of media management and playback (Cassidy: [0024]-[0025], alter playback queue or play list; [0125] & Figs. 14A-14C, intuitive interfaces for selecting and operating on media and manage playback; Dwek: Fig. 3A, add to playlist, create playlist and delete entries in the playlist panel).

Regarding claim 3, Dwek/Cassidy/Angiulo teaches The method of claim 2. Dwek teaches the limitation wherein adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices comprises causing at least one playback device of the one or more playback devices to add a link to the first multi-selectable media item and a link to the second multi- selectable media item to a queue stored on the at least one playback device of the one or more playback devices ([col. 6, line 53-67], The highlighted item is a link to the database 114 via database index in [col 4, line 44-52] for retrieving a song or songs in a CD through streaming across the internet, user can play the highlighted music item in subpane 344 with button 345 of Fig. 3A via content streaming across the internet to the music player 120, the same is true for highlighted items; Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted first and second multi-selectable music selections are added to a playlist with the “add to playlist” button, to be delivered to the user’s music player 120, thus adding selected items are adding links to the playlist; Fig. 3A, the playlist or queue is stored at least on the playback device, e.g., music player 130, shown in Fig. 3A & Fig. 1).
Regarding claim 4, Dwek/Cassidy/Angiulo teaches The method of claim 2. Dwek also teaches the limitation further comprising: after adding both the first multi-selectable media item and the second multi-selectable media item to a playback queue for playback by one or more playback devices, displaying a graphical representation of the first multi-selectable media item and a graphical representation of the second multi-selectable media item in a second list that is different than the first list (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted music selections in search pane 344 or Library pane 354 are added to a playlist, i.e., the “second list”, with the “add to playlist” button 347 or 357, the playlist 320c is displayed in the playlist pane 361 in [col 8, line 41-49]).
Regarding claim 7, Dwek/Cassidy/Angiulo teaches The method of claim 1. Dwek also teaches the limitation further comprising: receiving an input via the GUI to select a non-multi-selectable container item; and in response to receiving the input to select the non-multi-selectable container item, displaying contents of the non-multi-selectable container item in the GUI ([col 9, line 57-66], a channel selection box 382, a channel is a container item including music selections; [col 10, line 24-47] & Fig. 3B, information about the channel, i.e., a container item, currently selected/highlighted in the channel selection box 382 appears in the channel display subpane 384. Here, “displaying contents” is interpreted as “displaying one or more contents”).
Regarding claim 8, claim 8 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 1. Claim 8 is rejected with the same rationale as claim 1.
Regarding claim 9, claim 9 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored claim 2.
Regarding claim 10, claim 10 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 3. Claim 10 is rejected with the same rationale as claim 3.
Regarding claim 11, claim 11 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 4. Claim 11 is rejected with the same rationale as claim 4.
Regarding claim 14, claim 14 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 7. Claim 14 is rejected with the same rationale as claim 7.

Regarding claim 15, claim 15 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising instructions (Fig. 1 & [col 16, line 1-5], music player 120 is open and executing on the computer) stored therein, wherein the instructions, when executed cause the controller device to perform the method of claim 1.  Claim 15 is rejected with the same rationale as claim 1.
Regarding claim 16, claim 16 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising instructions (Fig. 1 & [col 16, line 1-5], music player 120 is open and executing on the computer) stored therein, wherein the instructions, when executed cause the controller device to perform the method of claim 2.  Claim 16 is rejected with the same rationale as claim 2.
Regarding claim 17, claim 17 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising instructions (Fig. 1 & [col 16, line 1-5], music player 120 is open and executing on the computer) stored therein, wherein the instructions, when executed cause the controller device to perform the method of claim 3.  Claim 17 is rejected with the same rationale as claim 3.
Regarding claim 18, claim 18 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, claim 4.

20.	 Claims 5-6, 12-13 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Dwek/Cassidy/Angiulo as applied to claims 1, 8, 15 above, and further in view of Yankowski (US 5,751,672).
		Regarding claim 5, Dwek/Cassidy/Angiulo teaches The method of claim 1. Dwek teaches removing music items or a playlist in playlist pane (Fig. 3A & [col 9, line 1-11] & [col 9, line 25-31], playlist pane 320c in 361 with delete button 366). Cassidy teaches selecting both the first multi-selectable media item and the second multi-selectable media item (Fig. 14A & [0125]) and wherein performing the selected multi-select queue management action for both the first multi-selectable media item and the second multi-selectable media item includes removing both the first multi-selectable media item and the second multi-selectable media item from a playback queue for playback by one or more playback devices, wherein the playback queue is stored on one of the one or more playback devices separate from the controller device ([0061], play list in subscriber devices will be updated and media removed from the play list can be automatically deleted from the subscriber devices; [0055]-[0057] & Fig. 2, computer device 205, i.e., the controller device, can manage, e.g., generate, modify,  delete or subscribe/unsubscribe, play lists via interfaces provided by server 210 before transferring play lists and media content selected directly to a subscriber at mobile device 215 in Fig. 2 or subscribers in Fig. 3; Figs. 12A-C & [0115], playback of a play list).
		Dwek/Cassidy/Angiulo does not seem to have shown a sample command for the limitation wherein the one multi-select queue management action selected from the delete from queue action in Figs. 14B-14C.
		However, Yankowski teaches the limitation wherein the one multi-select queue management action selected from the plurality of multi-select queue management actions is a delete from queue action (Fig. 6 & [col 10, line 48-63], delete and add selections to queue/playlist are queue/playlist management commands/actions, users can select “delete” command for selected media items removal).
		It would have been obvious to one of ordinary skill in the art, at the time the invention was made to have modified the user interface of Dwek/Cassidy/Angiulo to include the features of queue or playlist management in Yankowski to achieve the claim limitation.  One would be motivated to make such a combination to provide user desirable menu commands to manage playlists for playback (Yankowski: Fig. 6 & [col 10, line 48-63], add and delete selections to/from playlist based on commands that can be programmed as desired; Cassidy: [0055]-[0057] & Fig. 2, computer device 205, i.e., the controller device, can manage, e.g., generate, modify,  delete or subscribe/unsubscribe, play lists; Dwek: Fig. 3A, add to playlist, create playlist and delete entries in the playlist panel).

		Regarding claim 6, Dwek/Cassidy/Angiulo/Yankowski teaches The method of claim 5. Dwek, in view of removing selected media items from current playlist in Yankowski (Fig. 6 & [col 10, line 48-63]) and transmitting modified playlist to one of the one or more playback devices separate from the controller device in Cassidy ([0061] & [0055]-[0057] & Fig. 2),  teaches the limitation wherein removing both the first multi-selectable media item and the second multi-selectable media item from the playback queue comprises removing a link to the first multi-selectable media item and a link to the second multi-selectable media item from the playback queue stored on the one of the one or more playback devices separate from the controller device (Dwek: [col. 6, line 53-67], music items listed in the search 344, library 354 and playlist 361 panes are links to database 114, because the highlighted item is a link to the database 114 via database index in [col 4, line 44-52] for retrieving a song or songs in a CD through streaming across the internet, e.g., user can play the Removing media items from the playback queue or playlist is the reverse of adding media items to the playback queue or playlist, thus, links to the selected first and second multi-selectable media items are removed in the “remove” action).

Regarding claim 12, claim 12 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 5. Claim 12 is rejected with the same rationale as claim 5.
Regarding claim 13, claim 13 is directed to a tangible, non-transitory computer-readable media (Dwek: memory of computers in Fig. 1) comprising instructions stored therein, wherein the instructions, when executed (Dwek: processors of computers in Fig. 1 execute instructions to display as in Fig. 3A and playback) cause a controller device to perform a method of claim 6. Claim 13 is rejected with the same rationale as claim 6.
Regarding claim 19, claim 19 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising instructions (Fig. 1 & [col 16, line 1-5], music player 120 is open and executing on the computer) stored therein, wherein the instructions, when claim 5.
Regarding claim 20, claim 20 is directed to A controller device (Figs. 1-2, a computer with a music player 120) comprising: one or more processors (Fig. 1, computer processor); and tangible, non-transitory computer-readable media (Fig. 1, computer memory) comprising instructions (Fig. 1 & [col 16, line 1-5], music player 120 is open and executing on the computer) stored therein, wherein the instructions, when executed cause the controller device to perform the method of claim 6.  Claim 20 is rejected with the same rationale as claim 6.


			Response to Arguments/Remarks
60. 	Applicant’s arguments/remarks filed on 03/08/2021 have been fully considered but they are not persuasive. 
Rejections of claims 5-6, 12-13 and 19-20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph
61.	Applicant argues that the rejections should be withdrawn because [0061] of the instant application specification in US 2020/0045366 discloses “Using the example interface, a user can browse content, select one or more tracks (e.g., multiselect), queue tracks with respect to one or more playback devices (and/or groups of playback 
devices, also known as zone groups), delete tracks from a queue, and so on”. Although “delete tracks from a queue” does not appear in the specific menu shown in Fig. 11 of 
62.	The examiner disagrees with Applicant’s argument to withdrawn the 112 (a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, because the claims recite the limitation “wherein the one multi-select queue management action selected from the plurality of multi-select queue management actions is a delete from queue action” and yet there is no “a delete from queue action” that can be “selected from the plurality of multi-select queue management actions” mapped to the context menu in Fig. 11 as Applicant acknowledged in the remark. The examiner acknowledged in the previous office action that the instant application specification discloses “delete tracks from a queue” but the specification fails to provide the support for the particular way of “delete tracks from a queue” as recited in the claims.  For example, “select one or more tracks (e.g., multiselect)” disclosed in [0061] of the instant application specification is NOT part of “multi-select queue management action selected from the plurality of multi-select queue management actions”, either. In other words, the examiner agrees that users of the instant application can “select one or more tracks” and “delete tracks from a queue”. The examiner disagrees that the instant application provides the support for “delete tracks from a queue” by performing “one multi-select queue management action selected from the plurality of multi-select queue management actions”. In short, the rejections must be maintained.

To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. According to MPEP §2163 II (b),
Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’" (citations omitted)); Yeda Research and Dev. Co. v. Abbott GMBH & Co., 837 F.3d 1341, 120 USPQ2d 1299 (Fed. Cir. 2016) ("Under the doctrine of inherent disclosure, when a specification describes an invention that has certain undisclosed yet inherent properties, that specification serves as adequate written description to support a subsequent patent application that explicitly recites the invention’s inherent properties.") (citing Kennecott Corp. v. Kyocera Int’l, Inc., 835 F.2d 1419, 1423 (Fed. Cir. 1987)). Furthermore, each claim must include all elements which applicant has described as essential. See, e.g., Johnson Worldwide Assoc. Inc. v. Zebco Corp., 175 F.3d at 993, 50 USPQ2d at 1613; Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d at 1479, 45 USPQ2d at 1503; Tronzo v. Biomet, 156 F.3d at 1159, 47 USPQ2d at 1833.

Paragraph [0076] of the instant application discloses that “A deleted item 824 may be dimmed until the queue 820 is refreshed to remove the item 824”. However, paragraph [0076] fails to expressly teach how item 824 or items like 824 are deleted. Rather paragraph [0076] merely discloses that queue items can be deleted. Like paragraph [0061], paragraph [0076] fails to disclose that a delete action is “selected from the plurality of multi-select queue management actions” in a context menu (see Fig. 11 of the specification), while more than one media items are selected from a first list comprising multi-selectable items and non-multi-selectable items as recited in the independent claims. Without such a menu disclosure, a user can still delete queue items by other means, such as by activating a key. Thus, such a delete queue item option in a menu is not implicitly taught by the instant application specification. Nor is it inherited from the sample context menu disclosed in Fig. 11 of the specification.

§ 103 Rejections of claim 1, 8, 15 based on Dwek, Cassidy, and Angiulo
63.	Applicant argues that, claims 1, 8, and 15 recite the limitations of “a first list of media items... [that] comprises (i) a plurality of multi-selectable media items, wherein each multi- selectable media item in the first list of media items is configurable into a multi-select state that enables application of one multi-select queue management action to every multi-selectable media item in the first list of media items that is in the multi-select state, and (ii) a plurality of non-multi- selectable container items”, Dwek, Cassidy, and Angiulo fail to teach the recited limitation because Angiulo fails to cure the deficiencies of Dwek and Cassidy in that the menu items in Angiulo are not media items and the menu items in Angiulo are not “configurable into a multi-select state that enables application of one multi-select queue management action to” selected menu items.
64.	The examiner respectfully disagrees with the Applicant that the combination of Dwek, Cassidy and Angiulo fails to teach the recited limitation. As shown in the sample rejection of claim 1, Dwek teaches:
displaying a first collection of media items via a graphical user interface (GUI) of a controller device(Fig. 3A, media items in search pane 344 or library pane 354 and channels in 382, the display in Fig. 3A is the GUI display of a controller device or computer with a Music Player 120 of Figs. 1-2), wherein the first collection of media items comprises (i) a plurality of multi-selectable media items (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], highlight more than one music items in subpane 344 or 354 to indicate a multiselect state; [col 5, line 63-67]-[col 6, line 1-6], multi-selectable handle 330 in open or close display or state, thus, highlighted/selected music items are in multiselet state), wherein each multi-selectable media item in the first collection of media items is configurable into a multi-select state (Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user can highlight a second music item in subpane 344 or 354 while the first music item is highlighted/selected to indicate a multiselect state;  [col 5, line 63-67]-[col 6, line 1-6], multi-selectable handle 330 in open or close display or state, thus, highlighted/selected first music item is in multiselet state) that enables application of one multi-select queue management action to every multi-selectable media item in the first collection of media items that is in the multi-select state (Fig. 3A & [col. 7, line 5-12] & [col 8, line 18-26], highlighted/selected music item selections are added to a playlist/queue with the “add to playlist” button 347 or 357 in the menu bar of 344 or 354 pane),  and (ii) a plurality of non-multi-selectable container items (Fig. 3A & [col 10, line 21-34], channel items in pane 320d which shows only one currently selected channel in 384 from the list of channels displayed via the down-arrow drop-down menu next to box 382, i.e. select one channel at a time; [col 9, line 58-65], a channel provides music selections, thus, a channel is a container having more than one music items).

The collection of multi-selectable media items and non-multi-selectable container items in Dwek are menu items.  
The examiner acknowledges that Angiulo has not shown sample multi-selectable media items and non-multi-selectable container items in a list.  However, Angiulo teaches multi-selectable and non-multi-selectable menu items can be displayed as a list if the application program developer chooses to do so. 
Having seen the teachings of Dwek/Cassidy and Angiulo together, a skilled artisan would have implemented a menu item list including multi-selectable media items and non-multi-selectable container items to achieve the claim limitation, with motivation cited and discussed in the rejections by the combination of Dwek/Cassidy/Angiulo.
Accordingly, Dwek, in view of the teaching of menu list in Angiulo, teaches the limitation “wherein each multi- selectable media item in the first list of media items is configurable into a multi-select state that enables application of one multi-select queue management action to every multi-selectable media item in the first list of media items that is in the multi-select state”(Fig. 3A & [col. 7, line 5-9] & [col 8, line 19-21], user can highlight a second music item in subpane 344 or 354 while the first music item is highlighted/selected to indicate a multiselect state;  [col 5, line 63-67]-[col 6, line 1-6], multi-selectable handle 330 in open or close display or state, thus, 

65. 	No additional arguments presented for other claims.

Conclusion
71.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art
references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re 




                                                                                                                                                                                                   Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 





/JAIME DUCKWORTH/
Examiner, Art Unit 2179	

   
/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179